Appeal from order, Supreme Court, New York County (Harold B. Beeler, J.), entered on or about January 26, 2006, which granted plaintiffs motion to compel discovery, including defendant’s deposition, and denied defendant’s cross motion for a protective order and a stay of all proceedings, unanimously dismissed as moot, without costs.
Defendant husband has since been deposed, and a trial on damages has already been held based on a grant of partial summary judgment to plaintiff wife on her negligence claim (see 30 AD3d 244 [2006], Iv dismissed 8 NY3d 841 [2007]), rendering this appeal moot. Concur—Tom, J.P., Andrias, Buckley, Gonzalez and Malone, JJ.